DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I in the reply filed on 9/20/2021 is acknowledged. However, upon further consideration, the election requirement as set forth in the Office action mailed on 8/20/2021 is hereby withdrawn, and all claims have been examined.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 3, --predetermined-- should be added before “variable”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/887,459. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of copending Application No. 16/887,459 contain all the features of the claims.

Instant Application
Copending Application No. 16/887,459
1. A position detection device comprising:
a magnetic field generator that generates a magnetic field to be detected; and a magnetic sensor, wherein the magnetic sensor detects the magnetic field to be detected and generates a detection value corresponding to a relative position of the magnetic field generator with respect to the magnetic sensor, 





the magnetic field to be detected has a first direction at a reference position within a first plane, 
the magnetic field generator and the magnetic sensor are configured such that as the relative position of the magnetic field generator with respect to the magnetic sensor changes, the first direction changes within a predetermined variable range in the first plane, 
the magnetic sensor includes at least one magnetoresistive element, 
the at least one magnetoresistive element each includes a first magnetic layer having first magnetization that can change in direction within a second plane corresponding to the at least one magnetoresistive element, the first plane and the second plane intersect at a dihedral angle other than 90°, the magnetic field to be detected received by each of the at least one magnetoresistive element can be divided into an in-plane component parallel to the second plane and a perpendicular component perpendicular to the second plane, the in-plane component has a second direction that changes with a change in the first direction, the direction of the first magnetization changes with a change in the second direction, and the detection value depends on the direction of the first magnetization.
1. A position detection device comprising: a magnetic field generator that generates a magnetic field to be detected; and a magnetic sensor, wherein the magnetic sensor detects the magnetic field to be detected and generates a detection value corresponding to a relative position of the magnetic field generator with respect to the magnetic sensor, 
the magnetic sensor includes a magnetoresistive element and a substrate that supports the magnetoresistive element, the substrate includes a main surface including a flat surface, 
the magnetic field to be detected received by the magnetoresistive element has a first direction within a first plane, 
the magnetic field generator and the magnetic sensor are configured such that as the relative position of the magnetic field generator with respect to the magnetic sensor changes, the first direction changes within a predetermined variable range in the first plane, 


the magnetoresistive element includes a first magnetic layer having first magnetization that can change in direction within a second plane parallel to the main surface, the first plane and the second plane intersect at a dihedral angle other than 90°, the magnetic field to be detected received by the magnetoresistive element can be divided into an in-plane component parallel to the second plane and a perpendicular component perpendicular to the second plane, the in-plane component has a second direction that changes with a change in the first direction, the direction of the first magnetization changes with a change in the second direction, and the detection value depends on the direction of the first magnetization.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 16/878,008. Although the claims at issue are not identical, they are not patentably 

Instant Application
Copending Application No. 16/878,008
1. A position detection device comprising:


a magnetic field generator that generates a magnetic field to be detected; and 

a magnetic sensor, wherein the magnetic sensor detects the magnetic field to be detected and generates a detection value 

corresponding to a relative position of the magnetic field generator with respect to the magnetic sensor, 

the magnetic field to be detected has a first direction at a reference position within a first plane, 

the magnetic field generator and the magnetic sensor are configured such that as the relative position of the magnetic field generator with respect to the magnetic sensor changes, 

the first direction changes within a predetermined variable range in the first plane, 
the magnetic sensor includes at least one magnetoresistive element, 
the at least one magnetoresistive element each includes a first magnetic layer having first magnetization that can change in direction within a second plane corresponding to the at least one magnetoresistive element, the first plane and the second plane intersect at a dihedral angle other than 90°, the magnetic field to be detected received by each of the at least one magnetoresistive element can be divided into an in-plane component parallel to the second plane and a perpendicular component perpendicular to the second plane, the in-plane component has a second direction that changes with a change in the first direction, the direction of the first magnetization changes with a change in the second direction, and the detection value depends on the direction of the first magnetization.
(Implied by the magnetic sensor system in claim 11 below) 

(see claim 11 below)


1. A magnetic sensor for detecting a magnetic field to be detected and generating a detection value, 

(see claim 12 below) 



wherein: the magnetic field to be detected has a first direction at a reference position within a first plane, 

(see claim 12 below)





the first direction changing within a predetermined variable range in the first plane; 
the magnetic sensor includes at least one magnetoresistive element; 
the at least one magnetoresistive element each includes a first magnetic layer having first magnetization that can change in direction within a corresponding second plane; the first plane and the second plane intersect at a dihedral angle other than 90°; the magnetic field to be detected received by each of the at least one magnetoresistive element can be divided into an in-plane component parallel to the second plane and a perpendicular component perpendicular to the second plane; the in-plane component has a second direction that changes with a change in the first direction; the direction of the first magnetization changes with a change in the second direction; and the detection value depends on the direction of the first magnetization, and wherein the magnetic sensor further comprises a substrate that supports the at least one magnetoresistive element, wherein: the substrate includes a main surface perpendicular to the first plane and at least one slope oblique to the main surface; and the at least one magnetoresistive element is located on the at least one slope.
11. A magnetic sensor system comprising: the magnetic sensor according to claim 1; and a magnetic field generator configured to generate the magnetic field to be detected.  
12. The magnetic sensor system according to claim 11, wherein the 


Allowable Subject Matter
Claims 5-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for allowance of claim 11 is the inclusion of the substrate including a main surface including a flat surface, and a slope oblique to the main surface, the magnetoresistive element being located on the slope, the magnetoresistive element including a first magnetic layer having first magnetization that can change in direction with a direction of the magnetic field to be detected received by the magnetoresistive element within a reference plane parallel to the slope, the relative position of the magnet with respect to the magnetic sensor can change so that a predetermined point in the magnet moves within a linear range of movement, the range of movement lying in a vertical plane perpendicular to the main surface, the magnet 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breuer et al. (US 8,110,119) discloses a magnetic sensor with tilted magnetoresistive structures.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
1/13/2022